Citation Nr: 1042457	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a 
low back strain, on a schedular basis.

2.  Entitlement to an initial rating higher than 20 percent for a 
low back strain, on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1998 to March 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Veteran now resides in Georgia, so the matter is 
now handled by the RO in Atlanta, Georgia.   

In a March 2004 rating decision, the RO granted an increased 
evaluation of 20 percent for the Veteran's low back strain, 
effective May 2003.  Despite the grant of this increased initial 
evaluation, the Veteran has not been awarded the highest possible 
evaluation.  As a result, he is presumed to be seeking the 
maximum possible evaluation.  The issue remains on appeal, as the 
Veteran has not indicated satisfaction with the 20 percent 
rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in February 2009 by the undersigned 
Veterans Law Judge.  A transcript is associated with the claims 
file.

The issues of entitlement to an initial rating higher than 20 
percent for a low back strain, on an extraschedular basis, and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran does not have a severe low back strain and does not 
have a forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for a low back 
strain, on a schedular basis, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (between 
September 23, 2002 and September 26, 2003), General Rating 
Formula for Diseases and Injuries of the Spine (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act (VCAA).  The Veteran's claim for 
an initial rating higher than 20 percent for a low back strain 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  It has been held that 
once service connection is granted, the claim is substantiated 
and additional notice is not required.  Any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated service treatment records 
and VA outpatient medical records with the claims folder.  
Additionally, the Veteran was afforded a hearing, and VA 
examinations pertinent to the issue on appeal.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
the claim.

II.  Entitlement to an Initial Rating Higher Than 20 
Percent for a Low Back Strain, on a Schedular Basis

Service connection for a low back strain was established by a 
February 2004 rating decision, at which time a 10 percent rating 
was assigned, effective from May 2003.  The rating was then 
increased to 20 percent in a March 2004 rating decision, 
effective May 2003.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

During the time the Veteran's appeal has been pending, the 
criteria for rating diseases and injuries of the spine changed 
effective September 26, 2003.  66 Fed. Reg. 51,454-58 (Aug. 27, 
2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2005)).  VA 
also amended the criteria for rating intervertebral disc syndrome 
effective September 23, 2002, 67 Fed. Reg. 54,349 (Aug. 22, 2002) 
(codified initially at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) and currently at 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2010)).  The disability is rated according to the older rating 
criteria prior to the date of the amendment and according to the 
newer criteria beginning on the effective date of the change in 
the rating criteria.  VAOPGCPREC 7-2003.

As mentioned above, the Veteran's claim was filed in May 2003.  
As such, two versions of the rating criteria for rating diseases 
and injuries of the spine, (the regulations effective September 
23, 2002, and the regulations effective September 26, 2003) are 
applicable to the Veteran's claim.  

The Veteran is currently rated as 20 percent disabled for a low 
back strain under 38 C.F.R. §4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  The Veteran is seeking an 
increased rating.  

Under the rating formula for lumbosacral strains, in effect prior 
to September 26, 2003, a rating of 40 percent was warranted when 
there was a severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

Under the current regulations, a rating of 40 percent is 
warranted when there is forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.

The Veteran was afforded a VA examination in January 2004.  The 
Veteran reported constant back pain with radiation down both 
lower extremities.  The pain was described as burning, sharp, and 
aching with an intensity of up to 9 out of 10 that was aggravated 
by physical activity.  He stated that he has been unable to work 
for a few days at a time because of his back pain.  There was no 
noted physician recommendation for bed rest.  Functional 
impairment was noted, as he could not bend repetitively to pick 
up his child.  Upon examination, there was tenderness over the 
lower lumbar spine in the midline and right paralumbar region 
with no muscle spasm.  Range of motion was limited by pain.  The 
Veteran had 40 degrees of flexion with reported pain at 40 
degrees; 10 degrees of extension with pain at 10 degrees; 20 
degrees of right lateral flexion with pain at 20 degrees, 15 
degrees of left lateral flexion with pain at 15 degrees; and 40 
degrees of right and left lateral rotation, with pain at 40 
degrees.  The Veteran was diagnosed with a low back strain with 
tenderness but no muscle spasm.  It was also noted that the 
Veteran had a normal gait and posture.  Additionally, the 
examiner noted that the Veteran had limitation with prolonged 
walking and running as well as repetitive bending and crouching.

VA outpatient records indicate the Veteran has sought treatment 
on several occasions for back problems and he was treated in the 
Physical Therapy Clinic for his chronic low back pain.  In 
September 2004, x-rays demonstrated no significant degenerative 
changes, normal soft tissues, no acute fractures, or subluxation, 
and the lumbar lordosis was preserved.  In February 2005, it was 
noted that the Veteran's trunk range of motion of forward flexion 
was limited, he was only able to get his hands to his knees, and 
otherwise the range of motion was within normal limits.  
Bilateral lateral extension range of motion and strength was 
functional, although completed with pain.  Sensation was intact.  
The Veteran was diagnosed with chronic lumbosacral pain.  In 
April 2005, it was noted that the Veteran continued to suffer 
from left lower back spasms after exercising.  In June 2007, the 
Veteran complained of increased pain with prolonged sitting.  
Medical records confirm that the Veteran has experienced chronic 
pain and treatment since discharge from service.

The Veteran was afforded a VA examination in March 2008.  He 
reported stiffness, spasms, constant pain that travels to his 
legs and weakness of the lower back.  He stated his disability 
had not resulted in any incapacitation and he was not currently 
receiving any treatment.  The Veteran's posture was normal and 
gait was within normal limits.  He did not require any assistive 
devices for ambulation.  The Veteran's flexion was 86 degrees 
with pain at 86 degrees, extension to 30 degrees, bilateral 
flexion to 30 degrees, and bilateral rotation to 30 degrees.  It 
was noted that pain had a major functional impact.  There were no 
noted signs of intervertebral disc syndrome or chronic and 
permanent nerve root involvement.  X-ray findings and 
neurological findings were within normal limits.

The Veteran was afforded the most recent VA examination in 
September 2009.  The Veteran's reported symptoms were pain in the 
middle of the back that radiated to both buttocks and down the 
legs to the back of the knees.  He also reported stiffness and 
muscle spasms.  The Veteran stated he could not sit or stand in 
one positions of r along time.  The examiner noted that the 
Veteran was in an automobile accident in May 2009 and that the 
Veteran has had one incapacitating episodes due to low back pain 
in the prior 12 months.  Examination revealed the Veteran walked 
in a stiff manner and slowly.  He had normal lumbar lordosis with 
no paravertebral spasms.  Flexion was to 80 degrees with pain at 
80 degrees; extension was 30 degrees with pain at 30 degrees, 
right and left lateral flexion was 30 degrees with pain at 30 
degrees, and lateral rotation to the left and right was 45 
degrees with pain at 45 degrees.  There was no additional loss of 
motion due to pain with repeated testing.  Reflexes and sensation 
was normal.  X-rays were normal and did not reveal osteophytes on 
the vertebral bodies and he had normal disk spaces.  The examiner 
stated that L5-S1 was slightly less wide than L4-L5, but could be 
construed as within normal limits.  The examiner stated that the 
Veteran's car accident in May 2009 aggravated his back pain.  A 
magnetic resonance imaging (MRI) taken indicated the Veteran had 
a focal left paracentral disk protrusion at L5-S1 causing mild, 
central canal and left lateral recess stenosis with possible 
impingement.  There was also mild bilateral facet arthrosis at 
the lumbosacral junction.  The examiner again stated that the MRI 
shows some disk problems and it is probable that the car accident 
aggravated the Veteran's service-connected lumbar spine strain.

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  For this period, based on the September 2009 VA 
examiner's opinion, the Board is able to differentiate between 
his symptomatology attributed to his service-connected back 
disability and the injury caused by the car accident.  Based on 
the medical evidence, the Board finds that the Veteran's disk 
protrusions are attributed to the car accident that occurred in 
May 2009.

The Board has considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain, particularly in light 
of the fact that the Veteran contends his disability is 
essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful 
motion is considered limited motion even though a range of motion 
is possible beyond the point when pain sets in.  Hicks v Brown, 8 
Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of  38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  

For a 40 percent evaluation, under current regulations, forward 
flexion of the thoracolumbar spine must be actually or 
functionally limited to 30 degrees or less; or, the Veteran must 
have favorable ankylosis of the entire thoracolumbar spine.  
There is no evidence that the Veteran has favorable ankylosis of 
the entire thoracolumbar spine.  Additionally, during the January 
2004, March 2008, and September 2009 VA examinations, the Veteran 
had a forward flexion of 40 degrees, with pain at 40 degrees, 86 
degrees, with pain at 86 degrees, and 80 degrees, with pain at 
80 degrees, respectively.  Thus, the Board finds that the 
current 20 percent evaluation, considering the principles of 38 
C.F.R. § 4.40 and 4.45, fully and appropriately contemplates the 
degree of limited flexion that would exist during periods of 
exacerbation.  

For a 40 percent evaluation, under prior regulations, the Veteran 
must have a severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  Evidence does not demonstrate that the Veteran 
has any of these symptoms as a result of his service-connected 
back strain.  All x-rays available have indicated a normal back 
and examinations have demonstrated normal lordosis, and at most, 
a forward flexion limited to 40 degrees.  See January 2004 VA 
examination.  Additionally, the VA examiner of September 2009 
stated the Veteran had a moderate disability.  A severe 
lumbosacral strain is necessary to warrant a rating of 40 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Alternatively, the Board has considered the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
However, evidence does not indicate that the Veteran suffers from 
intervertebral disc syndrome.  The March 2008 examiner 
specifically stated that there were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root involvement.  
See March 2008 VA examination.

The current regulations also allow for separate neurological 
evaluations, but the evidence in this case does not allow for 
separate evaluations.  VA outpatient records and VA examinations 
do not indicate that the Veteran suffers from any neurological 
symptoms.  Normal sensory function was also noted in January 
2004, March 2008, and September 2009 VA examinations.  For these 
reasons, a higher rating is not warranted based on intervertebral 
disc syndrome and a separate rating is not warranted for any 
neurological symptomatology.

The Veteran testified in a February 2009 BVA hearing.  He stated 
that he has paraspinal tenderness and pain that radiates down his 
legs.  The Veteran testified that he wears a back brace and 
performs exercises to try to improve his back.  He also stated 
that he constantly has spasms.  The Veteran has also stated that 
his back disability affects his ability to perform chores and 
care for his child.  The Board has considered the Veteran's 
statements regarding the severity of his back disability and how 
it has affected his daily activities.  The Board notes that the 
Veteran is competent to give evidence about what he experiences; 
for example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, the Board finds the Veteran's statements to 
be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence 
concerning the level of severity of this disorder consists of the 
medical evidence of record.  There is no evidence to provide a 
basis to warrant a rating higher than 20 percent under the prior 
or current rating schedule for spine disabilities or the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For all of the foregoing reasons, the Board finds that the 
Veteran does not meet the criteria, on a schedular basis, to 
warrant an initial rating higher than 20 percent for his low back 
strain.


ORDER

Entitlement to an initial rating higher than 20 percent for a low 
back strain, on a schedular basis, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total disability based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  The Veteran claims that he 
cannot work due to his service-connected low back strain.  He 
testified in February 2009 that he was a firefighter and has not 
been physically able to perform his job.  See February 2009 BVA 
Hearing Transcript.  He also testified that when he was working, 
his service-connected low back strain interfered with his ability 
to work.  Id.  More recently, in August 2009, the Veteran stated 
that he is currently unable to work because of his back and that 
his pain prevents him from seeking employment.  See August 2009 
statement.  

The Board notes that the issue of entitlement to an 
extraschedular rating was discussed and denied in a July 2010 
supplemental statement of the case (SSOC).  The Board finds that 
the evidence requires consideration of an extraschedular rating 
and the record raises a claim for a TDIU rating.  The Board 
cannot adjudicate these issues in the first instance.  The claims 
should be referred to the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service as provided for in 
38 C.F.R. §§ 3.321, 4.16(b) and a rating decision should be 
issued for the issues of entitlement to an extraschedular rating 
for a low back strain and entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

1.   Give the Veteran appropriate VCAA 
notice concerning his claim for a TDIU 
rating.  

2.  Schedule the Veteran for a Social and 
Industrial Survey to ascertain the impact 
of his service-connected disability on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities, both singly and 
jointly, on the Veteran's employability.  

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
or more probability) that the Veteran's 
service-connected low back strain renders 
him unable to obtain and maintain 
substantially gainful employment 
consistent with his employment history, 
educational attainment, and vocational 
experience.

3.  Refer the claims for an extraschedular 
rating based on the service-connected low 
back strain, and, if warranted, 
entitlement to TDIU, to the Under 
Secretary for Benefits or to the Director 
of Compensation and Pension Service as 
provided for in 38 C.F.R. § 3.321 and 
4.16(b).  

The RO/AMC is reminded that in making a 
determination as to whether TDIU may be 
granted based on extraschedular 
considerations, the RO/AMC must fully 
discuss why, or why not, it is sending the 
claim to the Director.
 
4.  Following the adjudication of the 
claim for a TDIU rating and the claim for 
an extraschedular rating due to the 
service-connected low back strain, the 
Veteran and his representative should be 
provided an SSOC and provided an 
appropriate opportunity to respond to any 
adverse determination.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


